Title: General Orders, 17 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge March 17th 1778. Tuesday
Robinson—Radnor. Ringwood.


One hundred chosen men are to be annexed to the Guard of the Commander in Chief for the purpose of forming a Corps to be instructed in the Manœuvres necessary to be introduced in the Army and serve as a Model for the execution of them—As the General’s guard is composed intirely of Virginians the one hundred draughts are to be taken from the troops of the other States.
